In an action, inter alia, to declare whether a certain document constitutes a binding lease, defendant I. Arthur Yanoff appeals from an order of the Supreme Court, Nassau County, dated January 9, 1976, which, inter alia, granted plaintiff’s motion for summary judgment to the extent of declaring that "Exhibit B is not a binding lease and that no binding lease has been entered into between the plaintiff and the defendant I. Arthur Yanoff.” Order affirmed, with $50 costs and disbursements. We find no triable issue of fact for submission to a jury with regard to the letter which is alleged to constitute a binding lease, and the formal lease tendered by defendant Yanoff. Whether that letter is construed to be an offer, or an agreement upon condition precedent that a formal integration incorporating the terms previously agreed upon be tendered by appellant, his performance, which varied and supplemented the terms previously agreed upon, leads to the conclusion that a binding lease has not been executed. Margett, Acting P. J., Shapiro, Titone and Suozzi, JJ., concur.